department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct ong uniform issue list ter vk ty legend taxpayer a taxpayer b company m stock exchange n plan x amount dear this letter is in response to a ruling_request dated date submitted by your authorized representative concerning sec_72 sec_170 sec_401 sec_402 sec_408 sec_664 sec_1223 and sec_2522 of the internal_revenue_code code this ruling will only address the first three ruling requests within the jurisdiction of the employee_plans office of the internal_revenue_service the other rulings you requested will be addressed separately by the office_of_chief_counsel passthroughs and special industries the following facts and representations have been submitted in support of the rulings requested page taxpayer a is married to taxpayer b taxpayer a was employed by company m which sponsors plan x your authorized representative asserts that plan x is qualified under code sec_401 plan x holds stock of company m that is listed on stock exchange n taxpayer a was a participant in plan x taxpayer a currently holds amount shares of company m stock that were distributed to her from plan x your authorized representative asserts that plan x’s trustee represented to taxpayer a that the total cost_basis of the amount shares of stock distributed to taxpayer a was subject_to ordinary_income tax also the plan x trustee represented that this basis was properly calculated under sec_1_402_a_-1 of the income_tax regulations regulations taxpayer a retired in at which time she severed her employment relationship with company m taxpayer a was greater than years of age on the date she severed employment with company m plan x permits its participants to elect to have lump sum distributions of company m stock taxpayer a took a distribution of the entire balance to her credit in plan x within one taxable_year ending on date taxpayer a directed that a portion of said distribution be directly rolled over to an ira pursuant to a trustee-to-trustee transfer described in code sec_401 and that the company m shares with net_unrealized_appreciation the non-rollover shares be contributed to a charitable_remainder_unitrust crut which will comply with the requirements of code sec_664 the initial trustee of the crut will be taxpayer a additionally taxpayer a may contribute other_property to the crut the total value of shares contributed to the crut will be less than percent of the value of the outstanding_stock of company m the remainder beneficiaries of the crut will be public_charities as defined in code sec_170 and sec_170 based on the above facts and representations the following rulings have been requested the distribution of the entire plan x account balance after retirement satisfied the requirement of a lump sum distribution within one year of the receipt of the balance_to_the_credit of taxpayer a’s plan x account balance within the meaning of code sec_402 the net_unrealized_appreciation within the meaning of code sec_402 is the difference between the cost_basis and the fair_market_value of the non- rollover shares on the date said shares were distributed to taxpayer a page therefore taxpayer a will not have recognized ordinary_income on the portion of the non-rollover shares representing the net_unrealized_appreciation any taxable gain on the subsequent sale of the non-rollover shares will be treated as capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original net_unrealized_appreciation regardless of the time period between the date said shares were distributed from plan x and the sale date post-distribution gain in excess of the net_unrealized_appreciation amount will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale date with respect to your three ruling requests code sec_402 provides generally that an amount actually distributed to a taxpayer by a_trust described in code sec_401 which is exempt from tax under code sec_501 shall be taxable in the year of distribution except as otherwise provided in code sec_402 code sec_402 provides generally that if a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid code sec_402 provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and employee's designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any hardship_distribution described in sec_401 k b i iv page code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii qualified_retirement_plan described in sec_401 iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_401 provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution -- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified code sec_401 provides that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 and sec_403 the term eligible_rollover_distribution when used in sec_401 has the same meaning as when used in sec_402 the term eligible_retirement_plan when used in sec_401 includes iras defined in sec_408 and sec_408 generally a direct trustee-to-trustee transfer described in sec_401 constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax deferred treatment pursuant to sec_402 sec_1_401_a_31_-1 of the regulations q a-5 provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently page includible in the distributee's gross_income under sec_402 sec_1_401_a_31_-1 of regulations q a-15 provides in pertinent part that a direct_rollover is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities code sec_402 provides that for purposes of this paragraph the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient -- on account of the employee's death ii after the employee attains age ill on account of the employee's separation_from_service or iv after the employee has become disabled within the meaning of code sec_72 from a_trust which forms part of a code sec_401 plan which is exempt from tax under code sec_501 code sec_402 is applied to an individual who is an employee without regard to sec_401 code sec_402 provides that for purposes of code sec_402 and code sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation nua attributable to that part of the distribution which consists of securities_of_the_employer_corporation with respect to nua sec_1_402_a_-1 of the regulations provides that in the case of a total_distribution the amount of nua which is not included in the basis of securities in the hands of the distributee at the time of distribution shall be considered gain from the sale_or_exchange of a capital_asset held for more than six months to the extent that such appreciation is realized in a subsequent taxable transaction sec_1_402_a_-1 of the regulations provides that the amount of the nua in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust thus if a distribution consists in part of securities which have appreciated in value and in part of securities which have depreciated in value the nua shall be considered to consist of the net increase in value of all the securities included in the distribution code sec_402 provides that for purposes of subparagraph b nua and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary notice_98_24 r b provides that the amount of nua which is not included in page the basis of the securities in the hands of the distributee at the time of distribution is considered a gain from the sale_or_exchange of a capital_asset held for more than months to the extent such appreciation is realized in a subsequent taxable transaction the actual period that an employer_security was held by a qualified_plan need not be calculated in order to determine whether with respect to the nua the disposition qualifies for the rate of capital assets held for more than months however with respect to any further appreciation in the employer_securities after distribution from the plan the actual holding_period in the hands of the distributee determines the capital_gains_rate that applies with respect to long-term_capital_gains treatment during calendar_year the year in which taxpayer a received her plan x distribution the long-term_capital_gain holding_period wa sec_12 months in this case taxpayer a who had not yet attained age received a distribution of her entire plan x account balance in a single tax_year as a result of her separation_from_service with company m the single sum distribution included company m stock taxpayer a's plan x distribution is a lump sum distribution as that term is used in code sec_402 taxpayer a's distribution is also an eligible_rollover_distribution as that term is used in code sec_401 and sec_402 thus all or any portion of it may be rotled over or directly transferred into an individual_retirement_arrangement set up and maintained in taxpayer a's name finally neither the code nor the regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under code sec_402 for purposes of code sec_402 even if a portion of the distribution is either rolled over or directly transferred into an individual_retirement_arrangement thus with respect to your first three ruling requests we conclude as follows the distribution of the entire plan x account balance after retirement met the requirement of a lump sum distribution within one taxable_year of the recipient of the balance_to_the_credit of taxpayer a's plan x account balance within the meaning of code sec_402 the net_unrealized_appreciation within the meaning of code sec_402 is the difference between the cost_basis and the fair_market_value of the non-rollover shares on the date said shares were distributed to taxpayer a therefore under code page sec_402 taxpayer a will not recognize ordinary_income on the net_unrealized_appreciation of the non-rollover shares any taxable gain on the subsequent sale of the non-rollover shares will be treated as capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original net_unrealized_appreciation regardless of the time period between the date said shares were distributed from plan x and the sale date post-distribution gain in excess of the net_unrealized_appreciation amount will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date'to the sale date no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as s precedent this ruling letter was prepared by be contacted at _ of this group he may pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives sincerely yours alan c pipkin manager technical group employee_plans
